Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 1 of 25 Page ID
                                 #:5994




                           EXHIBIT D
      Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 2 of 25 Page ID
                                       #:5995


REPORT      FROM


               OFFICE OF THE CITY ADMINISTRATIVE OFFICER


Date:          March 18, 2021                                              CAO File No.      0220-05734-0014
                                                                           Council File No. 20-0841, 20-0941,
                                                                                             and 18-0628,
                                                                           Council District: All
To:            The City Council

From:                                        y Ad
               Richard H. Llewellyn, Jr., City Adm
                                                 miinisttrative Off
                                               Administrative    ffiicce
                                                                 ff
                                                                Officer

Reference:     Homelessness Roadmap

Subject:       Fifth Report: COVID-19 Homelessness Roadmap Funding Recommendations


SUMMARY

On September 9, 2020, the City Council approved funding for the initial projects under the COVID-
19 Homelessness Roadmap and directed the City Administrative Officer to submit funding
recommendations for projects via reports. This is the fifth funding report related to the COVID-19
Homelessness Roadmap (Roadmap). This report recommends funding for two (2) new interim
housing sites in Council Districts 5 and 14 with 284 beds, and 268 previously unfunded interim
beds operated by various service providers, for a total of 552 new and ongoing beds for the
Roadmap. Funding to extend 324 winter shelter beds, given the on-going COVID safety concerns,
is also proposed. This report also recommends funding for an eight-month Safe Sleep pilot site with
70 spaces in Council District 13.

This report substitutes Homeless Housing, Assistance, and Prevention Program (HHAP) funding
with Coronavirus Relief Funds (CRF), given the CRF extension to December 31, 2021, for eight (8)
previously approved interim housing sites. Additional rehabilitation funding for 14 Project Homekey
sites and two (2) of the three (3) sites purchased in Council District 9 is also included. This report
further clarifies previously approved recommendations and requests the contract and other
authorities to effectuate the entirety of the recommendations.

If the recommendations in this report are approved, 100 percent of the capital funding allocated to
the Homelessness Roadmap in Fiscal Year (FY) 2020-2021 will be fully committed.

RECOMMENDATIONS

That the City Council, subject to approval by the Mayor:

      1. DETERMINE the Crisis and Bridge Housing facility located on the easterly portion of APN#
         5492-021-900, Arroyo Seco (Arroyo Drive and Avenue 60), which allows for the lease of a
Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 3 of 25 Page ID
                                 #:5996


                                                            CAO File No.                 PAGE



                                                            0220-05734-0014                     2

   portion of this property and use as a temporary shelter for those experiencing homelessness,
   is statutorily exempt under Public Resources Code Section 21080(b)(4) as a specific action
   necessary to prevent or mitigate an emergency as also reflected in CEQA Guideline Section
   15269(c); Public Resources Code section 21080.27 (AB 1197) applicable to City of Los
   Angeles emergency homeless shelters; and, because the project uses “Homeless Housing,
   Assistance and Prevention Program funds,” it is exempt under Governor’s order N-32-20.

2. DETERMINE the Crisis and Bridge Housing facility on 7253 Melrose Ave., which allows for
   the lease of this property and use as a temporary shelter for those experiencing
   homelessness, is statutorily exempt under the California Environmental Quality Act
   exemption determinations under Public Resources Code Section 21080(b)(4) as a specific
   action necessary to prevent or mitigate an emergency, Public Resources Code section
   21080.27 (AB 1197) applicable to City of Los Angeles bridge homeless shelters; and,
   because the project is partly funded by “Homeless Housing, Assistance and Prevention
   Program funds,” it is exempt under Governor’s Order N-32-20.

3. APPROVE $7,173,096 for the construction of a Tiny Home Village with 224 beds at Arroyo
   Seco (Arroyo Drive and Avenue 60) in Council District 14;

4. TRANSFER $7,163,096 in the Community Development Block Grant-COVID              (CDBG-
   COVID) Fund No. 424, Account No. 43T9CV, CV-19 Pallet Shelters to Fund No. 682,
   Department No. 50, a new account entitled, "CD 14 Arroyo Seco Pallet Shelters";

5. APPROVE $3,732,920 from the Homelessness Efforts - County Funding Agreement Fund
   No. 63Q, Department No. 10, Account No. 10T618 and transfer to Fund No. 63Q,
   Department No. 43, account numbers to be determined, for the cost of operations
   ($3,720,640) through June 30, 2022, and furniture, fixtures, and equipment ($12,280) for the
   Arroyo Seco (Arroyo Drive and Avenue 60) Tiny Home Village in Council District 14;

6. APPROVE $2,970,444 from the Homelessness Efforts - County Funding Agreement Fund
   No. 63Q, Department No. 10, Account No. 10T618 and transfer to Fund No. 63Q,
   Department No. 43, account numbers to be determined, for leasing and operating costs to
   establish an interim housing facility with 60 beds at 7253 Melrose Avenue in Council District
   5:
      a. Appropriate up to $384,046 for leasing costs through June 30, 2022;
      b. Reserve up to $1,490,798 for leasing costs from July 1, 2022 through June 30, 2025;
      c. Appropriate up to $1,095,600 for the cost of operations ($897,600) through June 30,
          2022, and furniture, fixtures, and equipment ($198,000);

7. APPROVE up to $20,000 from HHAP Category 1 - A Bridge Home Capital to:
Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 4 of 25 Page ID
                                 #:5997


                                                             CAO File No.                PAGE



                                                             0220-05734-0014                    3

      a. $10,000 to HHAP Fund No. 62Y, Department No 10, a new account entitled, "CD 14
         Arroyo Seco Pallet Shelters" for the Tiny Home Village in Council District 14); and
      b. $10,000 to General Fund No. 100, General Service Department No. 40, Account No.
         006030, Leasing for the interim housing facility at 7253 Melrose Avenue in Council
         District 5;

8. AUTHORIZE the Department of General Services to negotiate and execute a lease
   agreement with the property owner of 7253 Melrose Avenue to establish an interim housing
   facility at this site, for a term of up to five (5) years;

9. APPROVE up to $1,491,410 to establish a pilot eight-month Safe Sleep Village with 70
   spaces at 317 North Madison Avenue in Council District 13 from the following accounts;
      a. $230,557 from HHAP Category 1 - A Bridge Home Capital and transfer to General
         Fund No. 100, Capital Improvement Expenditure No. 54, account number to be
         determined, for site prep and hygiene trailer maintenance;
      b. $10,553 from HHAP Category 1 - A Bridge Home Capital and transfer to the General
         Fund 100 , Department of General Services, No. 40, Account No. 003040,
         Contractual Services for hygiene station rental services; and
      c. $1,250,300 from the Homelessness Efforts - County Funding Agreement Fund No.
         63Q, Department No. 10, Account No. 10T618 and transfer to Fund No. 63Q,
         Department No. 43, account number to be determined, for the cost of operations,
         including furniture, fixtures and equipment, from April 16, 2021 through December
         17, 2021;

10. AUTHORIZE the Department of General Services to negotiate and execute a no cost lease
   agreement with the property owner of 317 North Madison Avenue to establish a Safe
   Sleeping Village at this location for up to eight (8) months;

11. DIRECT the City Administrative Officer and the Los Angeles Homeless Services Authority
   to report back in early 2022 on the effectiveness of the safe sleep pilot;

12. APPROVE $1,389,115 to the Los Angeles Homeless Services Authority for the cost of
   operations of 268 beds at various year-round interim housing sites from April 1, 2021 through
   June 30, 2021 as follows:
      a. $1,188,915 from the Homelessness Efforts - County Funding Agreement Fund No.
          63Q, Department No. 10, Account No. 10T618 to Fund No. 63Q, Department No. 43,
          account numbers to be determined for the cost of operations of 228 beds at various
          year-round interim housing shelters; and
      b. $200,200 from HEAP Activity Category 2 - Capital and Operating Support - Skid Row
          (Activity Category 2) for the cost of operations of 40 year-round interim housing beds
          at 543 Crocker Street in Council District 14;
 Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 5 of 25 Page ID
                                  #:5998


                                                          CAO File No.               PAGE



                                                          0220-05734-0014                   4



                                                     Cost of
                                                   Operations
                             Population No. of     (4/1/2021 -           Service
CD         Address            Served    Beds        6/30/2021            Provider
  1701 Camino Palmero
4 Street                      Families     21           $152,880 Aviva
  6909 North Sepulveda        Individual
6 Boulevard                     Adults     150          $750,750 TBD
  8501 1/2 South Vermont                                         New
8 Avenue                      Women        25           $125,125 Reflections
                                                                 Testimonial
  5615 - 5749 South           Individual                         Community
8 Western Avenue                Adults      7            $35,035 Love Center
  5100 South Central
9 Avenue                      Families     25           $125,125 Home at Last
                              Individual                         Volunteers of
14 543 Crocker Street           Adults     40           $200,200 America
          Total                            268        $1,389,115


 13. APPROVE $2,283,340 for the cost to extend operations of 203 beds at various Winter
     Shelter sites from April 1, 2021 through October 31, 2021 as follows:
     a. $1,647,800 to the Los Angeles Homeless Services Authority from the Homelessness
        Efforts - County Funding Agreement Fund No. 63Q, Department No. 10, Account No.
        10T618 to Fund No. 63Q, Department No. 43, account numbers to be determined for the
        cost of operations of 154 beds at various Winter Shelter sites;
     b. $111,240 to the Department of Recreation and Parks for the labor costs at Echo Park
        Community Center, 303 Patton Street from the Homelessness Efforts - County Funding
        Agreement Fund No. 63Q, Department No. 10, Account No. 10T618 to Fund No. 302,
        Department No. 88, Account No. 001070, salaries as needed; and
     c. $524,300 to the Los Angeles Homeless Services Authority from Homeless Emergency
        Aid Program (HEAP) Activity Category 2 - Capital and Operating Support - Skid Row
        ($222,950) and Homelessness Efforts - County Funding Agreement Fund No. 63Q
        ($301,350) for the cost of operations of 49 beds at a Winter Shelter site located at
        Weingart Center 566 South San Pedro Street;
Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 6 of 25 Page ID
                                 #:5999


                                                          CAO File No.              PAGE



                                                          0220-05734-0014                  5


                                                   Cost of
                                                 Operations
                               Population No. of (4/1/2021 -             Service
CD           Address            Served    Beds 10/31/2021)               Provider

  Echo Park Community           Individual
1 Center                          Adults     27        $400,140 First To Serve

  Greater Missionary Church     Individual                      Hope of the
7 11067 Norris Avenue             Adults     57        $609,900 Valley
  Home At Last Women’s
  Shelter
  8311 South Western
8 Avenue                         Women       30        $321,000 Home At Last

  Bryant Temple AME                                             Bryant Temple
8 2514 West Vernon Avenue        Women       20        $214,000 CDC
  Home At Last Men’s
  Shelter 5171 South
9 Vermont Avenue                   Men       20        $214,000 Home At Last
   Weingart Center
   566 South San Pedro          Individual
14 Street                         Adults     49        $524,300 Weingart
             Total                           203     $2,283,340


14. APPROVE $483,009 for the cost to extend operations of 121 Winter Shelter Program beds
     at Department of Recreation and Parks sites through from April 1, 2021 through May 31,
     2021 as follows:
     a. $369,050 to the Los Angeles Homeless Services Authority from the Homelessness
        Efforts - County Funding Agreement Fund No. 63Q, Department No. 10, Account No.
        10T618 to Fund No. 63Q, Department No. 43, account numbers to be determined;
     b. $113,959 to the Department of Recreation and Parks for the labor costs from the
        Homelessness Efforts - County Funding Agreement Fund No. 63Q, Department No. 10,
        Account No. 10T618 to Fund No. 302, Department No. 88, Account No. 001070, salaries
        as needed;
Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 7 of 25 Page ID
                                 #:6000


                                                                CAO File No.                  PAGE



                                                                0220-05734-0014                      6


                                                             Cost of
                                                           Operations
                                   Population No. of       (4/1/2021 -         Service
CD            Address               Served    Beds         5/31/2021)          Provider
                                    Individual
4    Pan Pacific Park                 Adults       73         $304,937 First to Serve

   Shatto Park Recreation           Individual
13 Center                             Adults       48         $178,072 First to Serve
              Total                               121         $483,009


15. REQUEST that the Los Angeles Homeless Services Authority:
     a. Execute or amend sole source sub-contracts with the service providers for the operation
        of 268 beds at various year-round interim housing shelters through June 30, 2021 as
        described in this report;
     b. Execute or amend sole source sub-contracts with the service providers for the operation
        of 203 beds at various Winter Shelter sites through October 31, 2021 as described in this
        report;
     c. Execute or amend sole source sub-contracts with the service providers for the operation
        of 121 beds at various Department of Recreation and Parks Winter Shelter sites through
        May 31, 2021 as described in this report; and
     d. Work with Council District 6 to identify a service provider and enter into a service contract
        for the year-round interim housing site at 6909 North Sepulveda Boulevard;

16. RESCIND Recommendation 2.a., 2.b.i, 3, 5, and 6 in the City Administrative Officer Report
     relative to the Fourth Funding Report for COVID-19 Homelessness Roadmap Projects,
     dated December 4, 2020 (C.F. 20-0841), as these recommendations are being substituted
     by the recommendations in this report, replacing funding for tiny home village construction
     from the State of California Homeless Housing, Assistance, and Prevention Program
     (HHAP) with Federal Coronavirus Relief Fund (CRF), since the CRF expenditure deadline
     was extended to December 31, 2021 (recommendations 19 and ), and authorizes the City
     Administrative Officer to execute a contract with the Bureau of Engineering as the project
     manager for the Hope of the Valley site in Council District 12 (recommendation 46);

17. INCREASE $13 million in Federal Coronavirus Relief Funds reserved for the construction of
     interim housing beds within Federal Coronavirus Relief Fund No. 63M Department No. 10,
     Account No. 10T695 to replace Homeless Housing, Assistance, and Prevention Program
     (HHAP) funds previously allocated to these projects;
Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 8 of 25 Page ID
                                 #:6001


                                                           CAO File No.                PAGE



                                                           0220-05734-0014                    7

18. REPROGRAM $3,668,578 to Federal Coronavirus Relief Fund No. 63M, Department No.
   10, Account No. 10T695 from:
      a. $1,000,000 allocated to the Bureau of Engineering for site assessments and
         environmental studies for Tiny Home Village; and
      b. $2,668,578 reserved for matching funds for successful Homekey applications.

19. TRANSFER $17,560,289 from the Federal Coronavirus Relief Fund No. 63M, Department
   No. 10, Account No. 10T695 to Fund No. 63M, Department No. 10, to various project
   accounts for the construction of eight (8) previously approved interim housing sites to
   replace Homeless Housing Assistance, and Prevention Program (HHAP) funding as outlined
   in this report, Page 13;

20. TRANSFER $1,896,689 (Salaries: $1,885,927 and Overtime: $10,762) of the $17,560,289
   in recommendation 19 above from various Federal Coronavirus Relief Fund project
   accounts to the Bureau of Engineering for general salaries associated with the construction
   costs of previously approved interim housing sites;

21. APPROVE $378,314 from the Homelessness Efforts - County Funding Agreement Fund No.
   63Q, Department No. 10, Account No. 10T618 to Fund No. 63Q, Department No. 43,
   account numbers to be determined, for leasing costs for the previously approved 74-bed
   Tiny Home Village at 1455 Alvarado Street in Council District 13;
      a. Appropriate up to $136,815 for leasing costs through June 30, 2022; and
      b. Reserve up to $241,499 for leasing costs from July 1, 2022 through April 30, 2024;

22. RECOGNIZE $9,202.68 in savings from acquisition costs for various Homekey sites in Fund
   No. 63M, RSRC 5188, and allocate to Federal Coronavirus Relief Fund No. 63M,
   Department No. 10, Account No. 10T617;

23. REPROGRAM $1,768,822 from Emergency Solutions Grant (ESG) - COVID Fund No. 517,
   Account No. 43TA42 in savings allocated for the cost of operations and services for various
   Project Homekey sites, to Fund No. 517, Account No. 43TA43, Homekey Rehab for Project
   Homekey rehabilitation costs;

24. APPROVE $11,236,203 in Emergency Solutions Grant (ESG) - COVID Fund No. 517,
   Account No. 43TA43, Homekey Rehab to fund additional rehabilitation costs for various
   Project Homekey sites as described in this report page 16-17;

25. APPROPRIATE $11,236,203 in Emergency Solutions Grant (ESG) COVID Fund No. 517,
   Account No.43TA43, Homekey Rehab to the Los Angeles Homeless Services Authority for
   life safety and accessibility rehabilitation at Homekey properties;
Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 9 of 25 Page ID
                                 #:6002


                                                            CAO File No.                      PAGE



                                                            0220-05734-0014                          8

26. REQUEST that the Los Angeles Homeless Services Authority amend the contracts with
   Homekey owner/operators to effectuate recommendation 25 above;

27. APPROVE $3,406,547 for rehabilitation costs for the Volunteers of America of Los Angeles
   site at 2521-2525 Long Beach Boulevard, Los Angeles, CA 90058 in Council District 9 that
   will establish up to 220 interim housing beds from the following accounts:
       a. $199,873 from the Federal Coronavirus Relief Fund No. 63M, Department No. 10,
           Account No. 10T695;
       b. $1,548,085 from the Emergency Solutions Grant (ESG) - COVID Fund No. 517,
           Account No. 43TA43, Homekey Rehab;
       c. $836,904 from Community Development Block Grant (CDBG-COVID) Fund No. 424,
           Account No. 43T9CV, CV-19 Pallet Shelters; and
       d. $821,685 from HHAP Category 1 - A Bridge Home Capital;

28. TRANSFER $3,406,547, to General Fund No. 100, Office of City Administrative Officer
   Department No. 10, Account          No.   003040,   Contractual         Services   to   effectuate
   recommendation 27 above;

29. REQUEST that the Los Angeles Homeless Services Authority transfer $1,548,085 in
   Emergency Solutions Grant (ESG) - COVID funds to the City Administrative Officer for a
   project management contract with the Bureau of Engineering, for the Volunteers of America
   of Los Angeles for rehabilitation costs to establish up to 220 interim housing beds at 2521-
   2525 Long Beach Boulevard, Los Angeles, CA 90058 in Council District 9;

30. AUTHORIZE the City Administrative Officer to negotiate and execute a contract, with the
   Bureau of Engineering as the Project Manager, with Volunteers of America Los Angeles, or
   designee, in the amount of $3,406,547 for the rehabilitation costs at the interim housing
   facility at 2521-2525 Long Beach Boulevard, Los Angeles, CA 90058;

31. RESERVE $153,894 from the Emergency Solutions Grant (ESG) - COVID Fund No. 517,
   Account No. 43TA43, Homekey Rehab for additional rehabilitation costs of interim housing
   at the Panorama Motel Project Homekey Site located at 8209 Sepulveda Boulevard in
   Council District 6;

32. APPROVE $2,043,164 from the Federal Coronavirus Relief Fund No. 63M, Department No.
   10, Account No. 10T695 to Fund No. 63M, Department No. 10, account number to be
   determined, for the Los Angeles Neighborhood Housing Services and Ward Economic
   Development Corporation for rehabilitation costs to establish up to 100 interim housing beds
   at 1332 West Slauson Avenue in Council District 9;

33. TRANSFER $2,043,164 from the Federal Coronavirus Relief Fund No. 63M, Department
Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 10 of 25 Page ID
                                  #:6003


                                                            CAO File No.                 PAGE



                                                            0220-05734-0014                     9

   No. 10, Account No. 10T695 to Fund No. 63M, Department No. 10, account number to be
   determined;

34. AUTHORIZE the City Administrative Officer to negotiate and execute, with the Bureau of
   Engineering as the Project Manager, with Neighborhood Housing Services of Los Angeles
   County and Ward Economic Development Corporation, or designee, in the amount of
   $2,043,164 for rehabilitation for the interim housing facility at 1300-1332 West Slauson
   Avenue, Los Angeles, CA 90044;

35. RECOGNIZE $961,001 in Emergency Solutions Grant (ESG)-COVID funding allocated to
   the Los Angeles Homeless Services Authority for Homekey Operations;

36. APPROVE $1,972,149 in Emergency Solutions Grant (ESG) - COVID Fund No. 517,
   Account No. 43TA42, Homekey Operations to the Los Angeles Homeless Services Authority
   for the cost of operations through June 30, 2022 as follows:
       a. $1,046,499 for Home at Last to operate 100 beds of interim housing at 1300-1332
           West Slauson Avenue in Council District 9; and
       b. $925,650 to operate 51 beds of interim housing at the Panorama Motel Project
           Homekey Site located at 8209 Sepulveda Boulevard in Council District 6, as this site
           did not receive a State service subsidy;

37. AUTHORIZE the City Attorney and the City Administrative Officer to renegotiate and execute
   amendments to the regulatory documents recorded against the property at 2300, 2312,
   2320, 2322, 2324 & 2332 South Central Avenue and 1115 East 25th Street Los Angeles,
   CA 90011 to remove the three-year minimum interim housing requirement to allow for
   immediate redevelopment of the site to permanent supportive and affordable housing by the
   Coalition for Responsible Community Development;

38. APPROVE the sole sourcing of the ownership and operations of the Project Homekey site
   at 9120 Woodman Avenue, Arleta CA 91334, in Council District 6, due to the urgency to
   develop these interim housing units, to the National Health Foundation;

39. AUTHORIZE the City Administrative Officer, or designee, to negotiate and execute escrow
   documents, covenant/regulatory agreements, and any other documents necessary to
   transfer the ownership of the Project Homekey Site, located at 9120 Woodman Avenue,
   Arleta CA 91334, in Council District 6, to the Los National Health Foundation, subject to the
   City Attorney’s approval as to form;

40. REQUEST that the Los Angeles Homeless Services Authority to enter into a sole source
   contract with the National Health Foundation for the previously approved $3,825,250 in
   Emergency Solutions Grant-COVID funding for operations/services and alterations at the
Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 11 of 25 Page ID
                                  #:6004


                                                          CAO File No.               PAGE



                                                          0220-05734-0014               10

   Woodman Project Homekey Site, located at 9120 Woodman Avenue, Arleta CA 91334, in
   Council District 6;

41. RESCIND the approved recommendation 9.b. and 10.b. from the Homelessness and
   Poverty Committee Report to the State Homeless Emergency Aid Program (HEAP) Eighth
   Quarterly Expenditure Report dated February 25, 2021, Council File 18-0628;

42. APPROVE $311,229.60 from HEAP Activity Category 2 for the Los Angeles Homeless
   Services Authority to contract with the SRO Housing Corporation for financial assistance
   and supportive services for 60 additional Rapid Rehousing slots for four (4) months from
   March 1, 2021 through June 30, 2021;

43. INSTRUCT the General Manager, Housing and Community Investment Department, or
   designee, to amend HEAP Contract No. C-133135 with the Los Angeles Homeless Services
   Authority as follow:
      a. Extend the term through October 31, 2021;
      b. Increase the following programs:
             i. Winter Shelter Program - $2,541,150;
      c. Establish the following programs:
             i. Year-round Interim Housing Shelter Operations - 543 Crocker Street -
                 $202,200;
             ii. SRO Housing Corporation – Rapid Rehousing - $311,229.60

44. REAPPROPRIATE $150,000 allocated to the Los Angeles Homeless Services Authority for
   the cost of operations for the A Bridge Home site at 1819 S Western Ave through June 30,
   2022, to the Housing and Community Investment Department Fund 10A, Account 43S880;

45. INSTRUCT the General Manager, Housing and Community Investment Department, or
   designee, to add $150,000 in previously-approved Council District 10 AB1290 funds to the
   City's 2021-22 General Fund contract with the Los Angeles Homeless Services Authority;

46. AUTHORIZE the City Administrative Officer to negotiate and execute a contract, with the
   Bureau of Engineering as the Project Manager, with Hope of the Valley Rescue Mission, or
   designee, for rehabilitation costs for the interim housing facility at 18140 Parthenia
   Boulevard, in Council District 12;

47. REQUEST that the Los Angeles Homeless Services Authority:
      a. Enter into a contract in the amount of $1,158,267 with Urban Alchemy to operate the
         Safe Sleep Village located 317 North Madison Avenue for up to eight (8) months from
         April 16, 2021 through December 17, 2021
      b. Amend its subcontracts with the following service providers to add funds for
  Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 12 of 25 Page ID
                                    #:6005


                                                                 CAO File No.                 PAGE



                                                                 0220-05734-0014                  11

             rehabilitation of Project Homekey sites by $11,278,649;

   48. INSTRUCT the General Manager, Housing and Community Investment Department, or
      designee, to amend the Roadmap Contract No. C-137223 with the Los Angeles Homeless
      Services Authority to:
         a. Reflect the service funding allocations in this report for:
                i. 317 North Madison Avenue;
                ii. 7253 Melrose Avenue;
                iii. Arroyo Drive and Avenue 60;
                iv. 1300-1332 West Slauson Avenue;
                v. 8209 Sepulveda Boulevard;
                vi. 1701 Camino Palmero Street;
                vii. 6909 North Sepulveda Boulevard;
                viii. 8501 1/2 South Vermont Avenue;
                ix. 5615 - 5749 South Western Avenue; and
                x. 5100 South Central Avenue;
         b. Increase Project Homekey Owner/Operator Rehabilitation sites by $66,843 as
            described in this report;
         c. Decrease Project Homekey Owner/Operator Services by $1,768,822 as described in
            this report;

   49. DIRECT the City Administrative Officer to report on the status of services/operations funding
      for the five-year term of the Memorandum of Understanding, and on the final costs per site
      and per unit for the 15 Project Homekey sites; and

   50. AUTHORIZE the City Administrative Officer to:
         a. Prepare Controller instructions or make necessary technical adjustments, including
            to the names of the Special Fund accounts recommended for this report, consistent
            with the Mayor and Council action in this matter, and authorize the Controller to
            implement these instructions; and
         b. Prepare any additional Controller instructions to reimburse City Departments for their
            accrued labor, material or permit costs related to projects in this report consistent with
            the Mayor and Council action on this matter and authorize the Controller to implement
            these instructions.

DISCUSSION

CITY’S COMMITMENT TO THE HOMELESSNESS ROADMAP

The City of Los Angeles (City) reached an agreement with the County of Los Angeles (County) on
June 16, 2020, to develop an additional 6,700 homeless interventions in the City COVID-19
  Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 13 of 25 Page ID
                                    #:6006


                                                                   CAO File No.                  PAGE



                                                                   0220-05734-0014                   12

Homelessness Roadmap (Roadmap) to address the COVID-19 emergency within 18 months. This
agreement establishes the following milestones:
        භ 700 beds in existing agreements with the County within 10 months;
        භ 5,300 new beds within 10 months; and
        භ 700 new beds within 18 months.

6,000 of these beds must be new beds, which are not included in any existing agreements between
the City and the County. The County has committed to providing $60 million in services per year
over five (5) years for a total of $300 million or half of the estimated $600 million cost for these beds
over the five (5) year term of the agreement. The target population for this effort includes:

          භ People experiencing homelessness and living in the City within 500 feet of freeway
            overpasses, underpasses and ramps;
          භ People experiencing homelessness within the City who are 65 years of age or older;
            and
          භ Other vulnerable people experiencing homelessness within the City of Los Angeles.

As of March 10, 2021, up to 8,810 invention have been approved. 2,919 of these are completed,
2,831 are in progress, and 3,000 are rapid rehousing/shared housing interventions being
implemented by LAHSA.

FUNDING RECOMMENDATIONS
Interim Housing
This report recommends funding for two (2) new interim housing sites with 284 beds. $7,173,096
is proposed for the construction of a Tiny Home Village with 224 beds at Arroyo Drive and Avenue
60, a Recreation and Parks Department site, in Council District (CD) 14. An additional, $3,732,920
is recommended for services/operations through June 30, 2022 ($3,720,640), and for furniture,
fixtures and equipment ($12,280) for this site. $2,980,444 is proposed for leasing (through June
30, 2025), operations (through June 30, 2022) and furniture, fixtures, and equipment, for a
permanent site with 60 beds at 7253 Melrose in CD 5. Authorization is also requested for the
Department of General Services (GSD) to negotiate and execute a lease with the owner of 7253
Melrose for a period of up to five (5) years. The Bureau of Engineer (BOE) has conducted a
California Environmental Quality Act (CEQA) analysis for these sites and transmitted this analysis
under separate cover. The Mayor and City Council must approve BOE’s determination that these
uses are categorically exempt from CEQA.
This report also replaces $17,560,289 in Homeless Housing, Assistance, and Prevention Program
(HHAP) with Federal Coronavirus Relief Fund (CRF) funds, given the CRF expenditure deadline
extension to December 31, 2021, to eight (8) previously approved interim housing sites as outlined
in Table 1 below.
  Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 14 of 25 Page ID
                                    #:6007


                                                              CAO File No.                  PAGE



                                                              0220-05734-0014                  13

       Table 1: Replacement of HHAP Funding with CRF Funding
                                                  Number of
         CD Site                                                               Amount
                                                    Beds
            2     11471 Chandler Boulevard                  66                  $ 174,000
            2     6099 Laurel Canyon Boulevard              200                 $ 423,145
            2     12600 Saticoy Street                      150               $ 6,719,339
            3     19040 Vanowen Street                      104                 $ 379,092
            3     6073 Reseda Boulevard                     148                 $ 911,358
           12     18140 Parthenia Boulevard                 107               $ 6,021,115
           13     1455 Alvarado Street                      74                $ 2,687,133
           15     1221 Figueroa Place                       75                  $ 245,107

          Total                                             924              $ 17,560,289



In addition, the report recommends $378,314 for leasing costs through June 30, 2024 for the
previously approved Tiny Home Village site at 1455 Alvarado Street in CD 13.
Unfunded Beds/Interim Housing
The City Administrative Officer (CAO) requested that the Los Angeles Homeless Services Authority
(LAHSA) survey service providers to identify unfunded interim housing beds that could be funded
and added to the Roadmap. 268 beds have been identified at six (6) sites. $1,389,115 is being
recommended to fund these beds from April 1, 2021 through June 30, 2021, as outlined in Table
2. The funding for next FY will be in included in the next Roadmap funding report.
Table 2
                                                        Cost of
                                                      Operations
                                 Population No. of    (4/1/2021 -            Service
CD              Address           Served    Beds       6/30/2021             Provider
   1701 Camino Palmero
 4 Street                          Families      21        $152,880 Aviva
   6909 North Sepulveda           Individual
 6 Boulevard                        Adults     150         $750,750 TBD
  Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 15 of 25 Page ID
                                    #:6008


                                                                  CAO File No.               PAGE



                                                                  0220-05734-0014               14


                                                             Cost of
                                                           Operations
                              Population No. of            (4/1/2021 -           Service
CD           Address           Served    Beds               6/30/2021            Provider
   8501 1/2 South Vermont                                               New
 8 Avenue                       Women           25             $125,125 Reflections
                                                                        Testimonial
   5615 - 5749 South           Individual                               Community
 8 Western Avenue                Adults          7              $35,035 Love Center
   5100 South Central                                                   Home at
 9 Avenue                       Families        25             $125,125 Last
                               Individual                               Volunteers
 14 543 Crocker Street           Adults         40             $200,200 of America
            Total                               268          $1,389,115


Extension of Winter Shelter Beds
This report recommends $2,766,349 for the extension of 324 winter shelter beds given the on-
going COVID-19 safety concerns. These beds will be added to the Roadmap during the extension
period, either April 1 – May 31, 2021 or April 1 – October 31, 2021, depending on the site and
service provider availability. The sites, extension period, and funding recommendations are
outlined in Table 3 and 4 below.
 Table 3
                                                               Cost of
                                                             Operations
                                 Population No. of           (4/1/2021 -          Service
  CD           Address             Served   Beds             5/31/2021)           Provider
                                   Individual
   4   Pan Pacific Park              Adults           73        $304,937 First to Serve

     Shatto Park Recreation        Individual
  13 Center                          Adults           48        $178,072 First to Serve
               Total                                 121        $483,009
  Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 16 of 25 Page ID
                                    #:6009


                                                                CAO File No.                 PAGE



                                                                0220-05734-0014                 15

 Table 4
                                                       Cost of
                                                     Operations
                                   Population No. of (4/1/2021 -               Service
  CD            Address              Served   Beds 10/31/2021)                 Provider

     Echo Park Community             Individual
   1 Center                            Adults      27        $400,140 First To Serve

     Greater Missionary Church       Individual                       Hope of the
   7 11067 Norris Avenue               Adults      57        $609,900 Valley
     Home At Last Women’s
     Shelter
     8311 South Western
   8 Avenue                          Women         30        $321,000 Home At Last

     Bryant Temple AME                                                Bryant Temple
   8 2514 West Vernon Avenue         Women         20        $214,000 CDC
     Home At Last Men’s
     Shelter 5171 South
   9 Vermont Avenue                    Men         20        $214,000 Home At Last
     Weingart Center
     566 South San Pedro             Individual
  14 Street                            Adults      49        $524,300 Weingart
               Total                              203      $2,283,340

These beds will have to be replaced with new beds at the end of the extension period to maintain
the City’s bed commitment as outlined in the City-County agreement.
Pilot Safe Sleep Site
This report includes a recommendation of $1,491,410 for an eight-month pilot 70-space safe sleep
site at 317 North Madison Avenue in CD 13, from April 16, 2021 through December 31, 2021. It is
recommended that the GSD be authorized to negotiate and execute a no-cost lease with the owner
of this site, which is scheduled to break ground for a permanent supportive housing project in early
2022. The goal of the Safe Sleep Village program is to provide a low-barrier, harm reduction
intervention that mitigates the risks of living in encampments. Clients will enter the Safe Sleep
Village with their tents, and any other belongings that can fit in a designated 12-foot by 12-foot
area. One of the expected benefits of the Safe Sleep Village Program is to reduce the time between
when a client is matched to permanent housing and when the client moves in.
    Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 17 of 25 Page ID
                                      #:6010


                                                                    CAO File No.                  PAGE



                                                                    0220-05734-0014                   16

Because this site is a flat, paved surface, with sewer access in the right of way, existing access to
power and water, and a fire hydrant located within 300 feet, it allows the City to quickly establish
the site with over-the-counter, permitting requirements from the Department of Building and Safety
and the Los Angeles Fire Department.
The site will be operated by Urban Alchemy under a contract with LAHSA. Urban Alchemy will enter
clients into the Coordinated Entry System (CES), and connect residents to outreach workers, case
management, and housing navigators within the homeless services system. The scope of services
includes: client intake and care coordination, custodial and sanitation services within the site and
surrounding area, de-escalation interventions to help manage mental health episodes, reverse
overdose events, prevent or disrupt violence and crime, and monthly reporting on key placements
and other metrics. The Safe Sleep Village model, as implemented by Urban Alchemy, is heavily
staffed with practitioners with special de-escalation skills critical to ensuring that sites run smoothly.
These practitioners are also responsible for security, and perform the other activities in the scope
of services above. The staffing plan Urban Alchemy recommends for a successful program is a
minimum staff-to-participant ratio of one (1) to 12.
The cost per participant is $21,306 for the eight -month operating period. Data reporting for the pilot
will include metrics to assess the effectiveness of this program as an alternative to encampments,
to be determined by CD 13, LAHSA, the CAO, and Urban Alchemy, prior to the start of services.
Given the program’s high cost, we recommend that the data outcomes/effectiveness of the program
be reported on by the CAO and LAHSA before initiating additional sites.
Project Homekey Sites
The City, with the Housing Authority of the City of Los Angeles’ assistance and matching funds
from the State of California, purchased 10 Project Homekey sites. The City purchased five (5)
additional motels/hotels with its CRF monies and no State match. The 15 Homekey sites have 826
rooms. The City also used CRF to purchase three (3) commercial sites in Council District 9.
This report recommends $11,236,203 in additional rehabilitation, based on a more thorough
assessment of the sites by the owner/operators and a determination by the Los Angeles Fire
Department that two (2) of the sites need to add fire sprinklers. This increases the rehabilitation
allocation to $16,515,094 as outlined in Table 5 below. The remaining Emergency Solutions Grant
–COVID balance of $153,894 will be reserved for Homekey site rehabilitation needs.
Table 5
CD Homekey         Owner/Operator                   Original        Recommended           Updated
   Site                                             Rehab           Adjustment            Rehabilitation
                                                    Budget                                Request
6    Econo Motor Volunteers of America Los
     Inn         Angeles (VOALA)                        $306,041               $294,099        $600,140
    Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 18 of 25 Page ID
                                      #:6011


                                                                 CAO File No.                      PAGE



                                                                 0220-05734-0014                      17

CD Homekey        Owner/Operator                 Original        Recommended               Updated
   Site                                          Rehab           Adjustment                Rehabilitation
                                                 Budget                                    Request
6    Panorama
     Motel        LA Family Housing (LAFH)            $640,490              $460,488          $1,100,978
                  Special Service for Groups,
     EC Motel     Inc. (SSG HOPICS)                   $146,488                  $43,500         $189,988
1  Hotel Solaire Weingart Center Association          $544,585           $2,687,153           $3,231,738
3 Howard
   Johnson       LAFH                                 $329,313           $2,856,541           $3,185,854
14               National Community
                 Renaissance of California
                 (NCRC) and Union Station
   Titta's Inn   Homeless Services                    $125,659              $111,613            $237,272
   Best Inn       The People Concern                  $437,612                       $0         $437,612
15 Travelodge     People Assisting the
   (Normandie)    Homeless (PATH)                     $383,021           $1,536,434           $1,919,455
12 Travelodge
   (Devonshire)   VOALA                               $172,796              $656,799            $829,595
13 The Nest       VOALA                               $257,184                  $22,381         $279,565
6    Woodman      TBD                                 $397,200                       $0         $397,200
7    Good Nite    LAFH                                $579,282           $2,186,741
     Inn                                                                                      $2,766,023
11 Super 8 LAX The People Concern                     $331,800                  -$22,886        $308,914
11 Ramada Inn PATH                                    $382,220              $422,900            $805,120
14 Super 8        NCRC and Union Station              $245,200                  -$19,560
   Alhambra       Homeless Services                                                             $225,640
                                         TOTAL      $5,278,891          $11,236,203          $16,515,094



This report also recommends the National Health Foundation as the owner/operator the Woodman
Homekey site at 9120 Woodman Avenue, and requests that LAHSA execute a contract with the
National Health Foundation for the previously approved $3,825,250 in ESG-COVID ($397,200 for
rehabilitation and $3,428,050 for operations through June 30, 2022).
The CAO will report on the total costs for all Project Homekey sites in the next funding report.
  Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 19 of 25 Page ID
                                    #:6012


                                                                  CAO File No.                  PAGE



                                                                  0220-05734-0014                  18

Council District 9 Sites
The City also used its CRF monies to allow the Coalition for Responsible Community Development
(CRDC), Volunteers of America of Los Angeles (VOALA), and Neighborhood Housing Services of
Los Angeles County (LANHS)/Ward Economic Development Corporation acquire three (3)
commercial properties in CD 9 for interim and/or permanent housing. This report recommends
funding of $3,406,547 for rehabilitation for the VOALA site at 2521-2525 Long Beach Boulevard,
$2,043,164 for rehabilitation for the LANHS/WARD site at 1300-1332 West Slauson Avenue and
$2,007,500 for services for 100 interim beds through June 30, 2022, and the authority to effectuate
these contracts, including having the BOE serve as the project manager for these contracts.
After further assessment, it was determined that it was infeasible to convert the CRDC site at
2300,2312, 2320, 2324 and 2332 South Central Avenue into interim housing in the short-term,
given the historic nature of the site and the cost involved. This report, therefore, requests authority
to renegotiate the terms of the City’s agreement with CRDC to allow the organization to convert the
site into permanent supportive and affordable housing immediately.
Other Funding Recommendations/Clarifications
Scattered Site Beds in Skid Row
On March 2, 2021, the Mayor and Council approved recommendations from the Homelessness
and Poverty Committee relative to the State of California Homeless Emergency Aid Program
(HEAP) Eighth Quarterly Expenditure Report (C.F. 18-0628). These recommendations included
approval of $311,229.60 in HEAP funding for the Downtown Women's Center to provide financial
assistance and supportive services for 60 slots of Rapid Rehousing at single room occupancy
(SRO) hotels operated by SRO Housing Corporation for four months from March 1, 2021 through
June 30, 2021. Since these recommendations were approved, it has been determined that it is
more efficient for SRO Housing Corporation to administer these funds directly, rather than providing
the funds through Downtown Women's Center. This report provides recommendations necessary
to effectuate this change.

CD 10 A Bridge Home Site
This report reappropriates the remaining balance of $150,000 for FY 2021-22 from the previously
approved $300,000 in AB1290 funds to cover operations at the interim housing site at 1819 South
Western Avenue in CD 10.

CRF Funding for Acquisition
Although not addressed in the recommendations in this report, $900,000 in CRF monies allocated
to the Homelessness Roadmap is pending approval via Council Motion introduced on March 17,
2021 (Council File pending). These funds will allow the Coalition to Abolish Slavery and Trafficking
(CAST) to acquire a permanent shelter site with 19 beds to serve victims of human trafficking who
are experiencing homelessness in CD 5. These beds will be accounted for in the Homelessness
  Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 20 of 25 Page ID
                                    #:6013


                                                                 CAO File No.                 PAGE



                                                                 0220-05734-0014                 19

Roadmap.

Contract Authority
Finally, this report transfers the project management for the interim housing site at 18140 Parthenia
Blvd in CD 12 to BOE, and requests that the both LAHSA and the Housing and Community
Investment Department (HCID) amend its contracts as appropriate to effectuate the
recommendations in the report.

FUNDING STATUS

Attachment 1 outlines the funding status of the capital funding sources allocated to the Roadmap
in FY 2020-2021. If the recommendations in this report are approved, the current capital allocations
will be 100 percent committed.

FISCAL IMPACT

There is no impact to the General Fund as a result of the recommendations in this report at this
time. The recommendations in this report will be funded with CARES Act, HEAP, and the County
of Los Angeles service funding commitment in FY 2020-21 and FY 2021-22. The next funding
report will outline the status of service funding for the term of Memorandum of the Understanding
between the City and the County, and the outstanding City liability starting in FY 2022-23.

FINANCIAL POLICIES STATEMENT

The recommendations in this report comply with the City Financial Policies.


Attachments
1. COVID-19 Homelessness Roadmap Fiscal Year 2020-21 Status of Capital Funding
2. Controller Instructions


RHL:YC:MTB:CN:16210056
$WWDFKPHQW



&29,'+RPHOHVVQHVV5RDGPDS)LVFDO<HDU6WDWXVRI&DSLWDO)XQGLQJ
                                                               +($3
                                                              ++$3
                                                 8QLWV
                                                             $OORFDWHG        &5)             &5)              &5)              &5)            (6*&29,'         (6*&29,'       (6*&29,'         (6*&29,'       &'%*&29,'         &'%*&29,'       &'%*&29,'        &'%*&29,'
7\SHRI8QLW,QWHUYHQWLRQ                                    &RPPLWWHG       $OORFDWLRQV      &RPPLWPHQWV       8QFRPPLWWHG       ([SHQGLWXUHV       $OORFDWLRQV    &RPPLWPHQWV      8QFRPPLWWHG        ([SHQGLWXUHV      $OORFDWLRQV     &RPPLWPHQWV      8QFRPPLWWHG        ([SHQGLWXUHV
1HZ,QWHULP+RXVLQJ%HGV
$%+%HGV                     &DSLWDO                  
                              2SHUDWLQJ                      
2WKHU,QWHULP%HGV          &DSLWDO                                                                                                                                                                                                                           
 ,QFOXGLQJ3DOOHW6KHOWHUV    2SHUDWLQJ                                                                                                                                               
1HZSHUPDQHQWKRXVLQJXQLWVQRWLQFOXGHG
                                                  
LQH[LVWLQJ&RXQW\&RQWUDFWV
+RPHNH\8QLWV                   0DWFK                                                               
                              2SHUDWLQJ                                                                                                                                             
                             5HKDELOLWDWLRQ                                                                                                                                                                                                                                 
5DSLG5HKRXVLQJ6KDUHG+RXVLQJ                                                                                                                                                 
0HDVXUH+6WUDWHJ\                                                                                                                                                                             
/HDVHG)DFLOLWLHV              /HDVLQJ                                                                                                                                                         
                                                  
                              2SHUDWLQJ
6DIH3DUNLQJ                                      
+RXVLQJ8QLWVLQ([LVWLQJ&RXQW\
                                                  
&RQWUDFWV
2XWUHDFK                                                                                                                                                                                
$GPLQLVWUDWLRQ                                                                  
                                                                                      %2(
                                                                                                                                                                                                                                                                                                                          #:6014




                                                                                  
                                                                                       *6'                                                                                 
727$/                                                                                                                                                                                                                   
)XQGHGE\WKH)HGHUDODQG6WDWH6RXUFHV
 2SHUDWLQJ&RVWV$%+%HGVEHGQLJKW6KHOWHUV/HDVHG)DFLOLWLHVEHGQLJKW6DIH3DUNLQJFDUQLJKWEDVHGRQDYHUDJHRSHUDWLQJWLPHRIHLJKWPRQWKVRSHUDWLRQVIRU2WKHU,QWHULP%HGV$FTXLUHG8QLWV/HDVHG)DFLOLWLHVDQG6DIH3DUNLQJLQ)<
  5HIOHFWVWKHHQWLUHFRVWRIWKHSURJUDPIRUIRXU  \HDUVXVLQJ(6*&29,'
   3ODFHPHQWVIXQGHGZLWK&LW\IXQGLQJIRU0HDVXUH+6WUDWHJLHVZLOOEHFRXQWHGWRZDUGWKH5RDGPDSWDUJHWRILQWHUYHQWLRQV




                                                                                                                                            RI                                                                                                                                 
                                                                                                                                                                                                                                                                                        Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 21 of 25 Page ID
$WWDFKPHQW&RQWUROOHU,QVWUXFWLRQVWR,PSOHPHQW&LW\$GPLQLVWUDWLYH2IILFHU5HFRPPHQGDWLRQV


                                                        75$16)(5)520                                                                      75$16)(572
    5HF1R           )81'$&&2817                                                $02817              )81'$&&2817                                                            $02817

    7UDQVIHUV%HWZHHQ'HSDUWPHQWVDQG)XQGV

                      &RPPXQLW\'HYHORSPHQW7UXVW)XQG1R                                          (QJLQHHULQJ6SHFLDO6HUYLFHV)XQG1R
                       7&9&93DOOHW6KHOWHUV                                      7;;;&'$UUR\R6HFR3DOOHW6KHOWHUV                               
                                                                                                                                                                         727$/   
                      )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                         )XQG4+20(/(66())2576&2817<)81',1*
                       7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW                7;;;7LQ\+RPH2SHUDWLRQV$UUR\R'ULYHDQG$YHQXH               
                                                                                                                                                                         727$/   

      0HOURVHD     )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                         )XQG*HQHUDO6HUYLFHV
                       7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW               /HDVLQJ                                                           

                F   )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                         )XQG4+20(/(66())2576&2817<)81',1*
                       7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW                7;;;2SHUDWLRQV0HOURVH$YH                                  
                                                                                                                                                                         727$/   

      0HOURVHD     )XQG<++$3                                                                 )XQG*HQHUDO6HUYLFHV
                       6)&$%ULGJH+RPH&DSLWDO                             /HDVLQJ                                                           

       $UUR\RE     )XQG<++$3                                                                 )XQG<++$3
                       6)&$%ULGJH+RPH&DSLWDO                             7;;;&'$UUR\R6HFR3DOOHW6KHOWHUV                               
                                                                                                                                                                         727$/   
                                                                                                                                                                                                                                     #:6015




                       )XQG<++$3                                                                 )XQG&,(3
                D   6)&$%ULGJH+RPH&DSLWDO                              7;;;6DIH6OHHS9LOODJH10DGLVRQ$YHQXH                        

                       )XQG<++$3                                                                 )XQG*HQHUDO6HUYLFHV
                E   6)&$%ULGJH+RPH&DSLWDO                             &RQWUDFWXDO6HUYLFHV                                              

                       )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                         )XQG4+20(/(66())2576&2817<)81',1*
                F   7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW                7;;;6DIH6OHHS9LOODJH2SHUDWLRQV10DGLVRQ$YHQXH           
                                                                                                                                                                         727$/   

               D   )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                         )XQG4+20(/(66())2576&2817<)81',1*
                                                                                                         7;;;<HDU5RXQG,QWHULP+RXVLQJ2SHUDWLRQV&DPLQR3DOPHUR
                       7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW                6W                                                                        
                                                                                                         7;;;<HDU5RXQG,QWHULP+RXVLQJ2SHUDWLRQV1RUWK6HSXOYHGD
                                                                                                         %OYG                                                                      
                                                                                                         7;;;<HDU5RXQG,QWHULP+RXVLQJ2SHUDWLRQV6RXWK
                                                                                                         9HUPRQW$YH                                                               
                                                                                                         7;;;<HDU5RXQG,QWHULP+RXVLQJ2SHUDWLRQV6RXWK
                                                                                                         :HVWHUQ$YH                                                               
                                                                                                         7;;;<HDU5RXQG,QWHULP+RXVLQJ2SHUDWLRQV6RXWK&HQWUDO
                                                                                                         $YH                                                                       
                                                                                                                                                                        727$/      
                                                                                                                                                                                                   Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 22 of 25 Page ID




&)                                                                            RI                                                                                              
$WWDFKPHQW&RQWUROOHU,QVWUXFWLRQVWR,PSOHPHQW&LW\$GPLQLVWUDWLYH2IILFHU5HFRPPHQGDWLRQV


                                                        75$16)(5)520                                                                        75$16)(572
    5HF1R           )81'$&&2817                                                $02817             )81'$&&2817                                                            $02817


               E   )XQG3+($3                                                                )XQG3+($3
                       5$&±&DSLWDODQG2SHUDWLQJ6XSSRUW6NLG5RZ          7;;;<HDU5RXQG,QWHULP+RXVLQJ2SHUDWLRQV&URFNHU6W           
                                                                                                                                                                         727$/   

                       )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                        )XQG4+20(/(66())2576&2817<)81',1*
      :63VD       7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW               7;;;:LQWHU6KHOWHU3URJUDP                                             

                       )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                        )XQG'HSDUWPHQWRI5HFUHDWLRQDQG3DUNV
               E   7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW              6DODULHV$V1HHGHG                                                 

                       )XQG3+($3                                                                )XQG3+($3
               F   5$&±&DSLWDODQG2SHUDWLQJ6XSSRUW6NLG5RZ          7;;;:LQWHU6KHOWHU3URJUDP                                             

                       )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                        )XQG4+20(/(66())2576&2817<)81',1*
                       7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW              7;;;:LQWHU6KHOWHU3URJUDP                                           
                                                                                                                                                                         727$/   

   5$3:63VD       )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                        )XQG4+20(/(66())2576&2817<)81',1*
                       7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW              7;;;:LQWHU6KHOWHU3URJUDP                                             

                       )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                        )XQG'HSDUWPHQWRI5HFUHDWLRQDQG3DUNV
                                                                                                                                                                                                                                     #:6016




                       7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW              6DODULHV$V1HHGHG                                               
                                                                                                                                                                         727$/   

               D   )XQG0&29,')('(5$/5(/,())81'                                        )XQG0&29,')('(5$/5(/,())81'
                       7%XUHDXRI(QJLQHHULQJ                                     7&,(3+RPHOHVVQHVV5RDGPDS&DSLWDO                                
                                                                                                                                                                         727$/   

                     )XQG0&29,')('(5$/5(/,())81'                                        )XQG0&29,')('(5$/5(/,())81'
                       7&,(3+RPHOHVVQHVV5RDGPDS&DSLWDO                           7&KDQGOHU%RXOHYDUG                                           
                                                                                                        7/DXUHO&DQ\RQ                                                         
                                                                                                        79DQRZHQ6WUHHW                                         
                                                                                                        715HVHGD%OYG                                                         
                                                                                                        76)LJXHURD3ODFH                                             
                                                                                                        76DWLFR\                                                      
                                                                                                        7$OYDUDGR6W                                                   
                                                                                                        7;;;3DUWKHQLD%OYG                                              
                                                                                                                                                                         727$/     

                     )XQG0&29,')('(5$/5(/,())81'                                        )XQG%XUHDXRI(QJLQHHULQJ
                       7&KDQGOHU%RXOHYDUG                                 *HQHUDO6DODULHV                                                   
                       7/DXUHO&DQ\RQ                                    
                                                                                                                                                                                                   Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 23 of 25 Page ID




                       79DQRZHQ6WUHHW                            




&)                                                                            RI                                                                                              
$WWDFKPHQW&RQWUROOHU,QVWUXFWLRQVWR,PSOHPHQW&LW\$GPLQLVWUDWLYH2IILFHU5HFRPPHQGDWLRQV


                                                      75$16)(5)520                                                                           75$16)(572
    5HF1R         )81'$&&2817                                                $02817                )81'$&&2817                                                     $02817

                     715HVHGD%OYG                                      
                     76)LJXHURD3ODFH                                  
                     76DWLFR\                                                   
                     7$OYDUDGR6W                                        
                     7&,(3+RPHOHVVQHVV5RDGPDS&DSLWDO                       

                     )XQG0&29,')('(5$/5(/,())81'                                           )XQG%XUHDXRI(QJLQHHULQJ
                     7&KDQGOHU%RXOHYDUG                                  2YHUWLPH*HQHUDO                                          
                     7/DXUHO&DQ\RQ                                    
                     7&,(3+RPHOHVVQHVV5RDGPDS&DSLWDO                     
                                                                                                                                                                   727$/   

                     )XQG4+20(/(66())2576&2817<)81',1*$*5((0(17                           )XQG*HQHUDO6HUYLFHV
    $OYDUDGRD   7+RPHOHVV(IIRUWV±&RXQW\)XQGLQJ$JUHHPHQW                 /HDVLQJ                                                   
                                                                                                                                                                   727$/   

                   )XQG0&29,')('(5$/5(/,())81'                                           )XQG0&29,')('(5$/5(/,())81'
                     %)<565&                                                70DWFKLQJ)XQGVIRU+RPHNH\3URJUDP$SSOLFDWLRQV          
                                                                                                                                                                   727$/  

                   (PHUJHQF\6ROXWLRQV*UDQW&29,')XQG1R                                        (PHUJHQF\6ROXWLRQV*UDQW&29,')XQG1R
                     7$+RPHNH\2SHUDWLRQV                                           7$+RPHNH\5HKDE                                             
                                                                                                                                                                                                                               #:6017




                                                                                                                                                                   727$/   

          92$/$      )XQG0&29,')('(5$/5(/,())81'                                           )XQG2IILFHRI&LW\$GPLQLVWUDWLYH2IILFHU
        D    7&,(3+RPHOHVVQHVV5RDGPDS&DSLWDO                           &RQWUDFWXDO6HUYLFHV                                        

        E    (PHUJHQF\6ROXWLRQV*UDQW&29,')XQG1R
                     7$+RPHNH\5HKDE                                         

        F    &RPPXQLW\'HYHORSPHQW7UXVW)XQG1R
                     7&9&93DOOHW6KHOWHUV                                        

        G    )XQG<++$3
                     6)&$%ULGJH+RPH&DSLWDO                                 
                                                                                                                                                                   727$/   

                   )XQG0&29,')('(5$/5(/,())81'                                           )XQG0&29,')('(5$/5(/,())81'
          6ODXVRQ    7&,(3+RPHOHVVQHVV5RDGPDS&DSLWDO                            7;;;+RPHNH\5HKDE:6ODXVRQ$YH                       
                                                                                                                                                                   727$/   

                   )XQG3+($3                                                                   )XQG3+($3
                     5$&±&DSLWDODQG2SHUDWLQJ6XSSRUW6NLG5RZ               7;;;652+RXVLQJ&RUSRUDWLRQ±5DSLG5HKRXVLQJ                 
                                                                                                                                                                                             Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 24 of 25 Page ID




                                                                                                                                                                   727$/   




&)                                                                           RI                                                                                         
$WWDFKPHQW&RQWUROOHU,QVWUXFWLRQVWR,PSOHPHQW&LW\$GPLQLVWUDWLYH2IILFHU5HFRPPHQGDWLRQV


                                                    75$16)(5)520                                                                                   75$16)(572
    5HF1R        )81'$&&2817                                                            $02817             )81'$&&2817                                                           $02817


                    &RPPXQLW\,QYHVWPHQW'HSDUWPHQW)XQG$                                                     &RPPXQLW\,QYHVWPHQW'HSDUWPHQW)XQG$
                    6$%ULGJH+RPH6HUYLFHV6:HVWHUQ$YH)DPLO\&ULVLV                        6$%ULGJH+RPH6HUYLFHV6:HVWHUQ$YH)DPLO\&ULVLV
               
                     )<                                                                   )<                                                             
                                                                                                                                                                              727$/   
                                                                                                                 727$/$//'(3$570(176$1')81'6                                     
                                                                                                                                                                                                                                          #:6018
                                                                                                                                                                                                        Case 2:20-cv-02291-DOC-KES Document 267-4 Filed 04/15/21 Page 25 of 25 Page ID




&)                                                                                     RI                                                                                           
